Norton, J.
Defendant was indicted for forgery in the circuit court of Sullivan county, and upon trial was con- . victed and brings his cause to this court by appeal. Among other errors assigned is the action of the court in refusing the following instruction : “ If the jury find from the evidence that the note alleged in the indictment to be forged was drawn payable to J. C. Willard instead of J. M. Willard, then they must acquit- on this indictment.” The indictment does not set out the note alleged to have been forged in haec verba, but avers that it purported to be a note for $100 executed and signed by Thomas Montgomery, payable nine months after date to J. M. Willard, bearing ten per cent interest from date. Under the authority of the cases of State v. Fay, 65 Mo. 490, and State v. Smith, 31 Mo. 120, the instruction asked should have been given, and for the error committed in refusing it the judgment will be reversed and cause remanded,
in which all concur, ex-
cept Sherwood, C. J. .